PER CURIAM.
The above-entitled cause, being considered upon a Stipulation for Remand to *780Tax Court with Directions Pursuant to Agreement of Parties and it appearing that the parties hereto have agreed to its disposition on the basis of such stipulation, it is this 14th day of July, 1949, ordered that the above-entitled cause be, and it is hereby, remanded to the Tax Court of the United States with directions to vacate its decision entered April 1,2, 1948, 10 T.C. 402, insofar as it determines that there is no overpayment of excess profits tax for the year ended February 28, 1943, and to enter a decision that there is an overpayment of excess profits tax in the amount of $2,000; and it is further ordered that the Clerk of this Court forthwith transmit a certified copy of this order to the Clerk of the Tax Court, together with a certified copy of said Stipulation for Remand to Tax Court with directions pursuant to agreement of parties.
I